

	

		IA

		111th CONGRESS

		1st Session

		H. J. RES. 23

		IN THE HOUSE OF REPRESENTATIVES

		

			February 12, 2009

			Mr. Franks of Arizona

			 (for himself, Mr. Marshall,

			 Mr. Akin, Mr. Broun of Georgia,

			 Mr. Wilson of South Carolina,

			 Mr. Bartlett,

			 Mr. Cole, Mr. LoBiondo, Mr.

			 Neugebauer, Mr. Conaway,

			 Mr. Gingrey of Georgia,

			 Mr. Lamborn, and

			 Mr. Thornberry) introduced the

			 following joint resolution; which was referred to the

			 Committee on Armed

			 Services

		

		JOINT RESOLUTION

		Supporting a base defense budget that at

		  the very minimum matches 4 percent of gross domestic product.

	

	

		Whereas the defense of the United States is contingent on

			 fully equipped, fully armed, well trained, and healthy volunteer Armed Forces

			 who must receive unconditional moral and monetary support from the

			 Congress;

		Whereas the United States is engaged in a long war with

			 those who employ terror, and the operational theater is expanding;

		Whereas since the end of the Cold War, demands on the

			 Armed Forces have increased at the same time the size of the force has

			 decreased;

		Whereas the demands on the Reserve components, including

			 the National Guard, have significantly increased in both operations overseas

			 and in the homeland;

		Whereas the Nation cannot continue to commit the Armed

			 Forces with other assignments around the world without funds needed to carry

			 out the missions they are assigned;

		Whereas the current equipment is being worn out and

			 damaged and must be rebuilt or replaced;

		Whereas there is a broad consensus that there must be

			 significant personnel increases in both the Army and the Marine Corps, which

			 are authorized to grow by 94,000 soldiers and Marines within the next 5 years;

		Whereas Congress must robustly fund the Army in order for

			 the Army to undertake its first modernization program in nearly 40

			 years;

		Whereas the Navy has seen its fleet of 568 ships in the

			 late 1980s shrink to just 276 in 2007;

		Whereas the number of fighter wing equivalents in the Air

			 Force has dropped from 37 at the time of Operation Desert Storm to 20, and the

			 average age of Air Force aircraft has risen from 9 years in 1973 to 24 years by

			 2007;

		Whereas in constant fiscal year 2008 dollars, the

			 procurement budget of the Air Force has been cut by almost half between fiscal

			 year 1985 and fiscal year 2006;

		Whereas in constant fiscal year 2008 dollars, the

			 research, development, test, and evaluation budget of the Air Force is

			 projected to drop by half between fiscal year 2006 and fiscal year 2012;

		Whereas the defense budget is scheduled to drop in the

			 coming years, to just 3.2 percent of gross domestic product by 2012;

		Whereas the United States should put economic policies in

			 place that will grow gross domestic product to permit the United States to

			 spend more on national defense in real dollar terms;

		Whereas a defense budget of 4 percent of gross domestic

			 product is far lower than during the Cold War and almost a full percentage

			 point lower than the hollow force era following the Vietnam War;

			 and

		Whereas without maintaining a robust defense budget of no

			 less than 4 percent of gross domestic product over the next 10 years, the

			 United States will be unable to equip, train, and modernize a full-spectrum

			 force to preserve America’s security: Now, therefore, be it

		

	

		That it is the policy of the United

			 States to commit a minimum of 4 percent of the Nation’s gross domestic product

			 to the base defense budget in order to meet the fundamental national security

			 requirements of the United States.

		

